IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2121
                            Filed November 23, 2016


KARIN ANN BJORSETH,
     Plaintiff-Appellant,

vs.

IOWA NEWSPAPER ASSOCIATION,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Karin Bjorseth appeals the district court’s order granting summary

judgment in favor of Iowa Newspaper Association. AFFIRMED.




      Eric M. Updegraff of Hopkins & Huebner, P.C., Des Moines, for appellant.

      Mitchell R. Kunert of Nyemaster Goode, P.C., Des Moines, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                        2


VAITHESWARAN, Judge.

      In this employment discrimination appeal, we must decide whether the

district court erred in granting the employer’s summary judgment motion on the

employee’s claim of retaliatory discharge.

      The undisputed material facts viewed in a light most favorable to the

employee are as follows.      See Iowa R. Civ. P. 1.981(3) (stating summary

judgment is appropriate where there is no genuine issue of material fact and

moving party is entitled to judgment as a matter of law); Ballalatak v. All Iowa

Agric. Ass’n, 781 N.W.2d 272, 275 (Iowa 2010) (“This court reviews the record in

the light most favorable to the nonmoving party.”). Karin Bjorseth worked as an

account executive for the Iowa Newspaper Association (INA). Her earnings were

commission-based, but she was required to work forty hours per week. INA

allowed employees to accrue personal time off based on the hours employees

worked.   They could take accrued time with the advance approval of their

supervisors.

      After exhausting her personal leave, Bjorseth asked her supervisor if she

could take a day off. She was informed that the equivalent of eight hours of pay

would be subtracted from her paycheck.

      Bjorseth contacted someone at the State to determine whether INA could

take this action. She was told the company could not deduct anything from her

paycheck. Bjorseth shared this information with her supervisor. According to the

supervisor, Bjorseth did not take the time off, and no amount was ever deducted

from her wages. INA subsequently terminated Bjorseth’s employment based on

poor work performance.
                                            3


        Bjorseth sued INA for (1) violation of the Iowa Wage Payment Collection

Act and (2) “wrongful discharge in violation of public policy and the Iowa Wage

Payment Act’s prohibition against retaliation.” The district court granted INA’s

motion for summary judgment.

       In ruling on the first count, the court stated, “Both parties . . . agree that

there are no unpaid wages at issue in this case and that Bjorseth was paid all

wages due in full. As there was no failure to pay any wages, INA cannot be

liable under [Iowa Code c]hapter 91A [(2013)] for failure to pay wages and is

entitled to judgment as a matter of law.”

       With respect to the second count, the court agreed with Bjorseth that

chapter 91A “prohibits an employer from discharging an employee in response to

the employee filing a complaint or bringing an action under the Iowa Wage

Payment Collection Act.” See Iowa Code § 91A.10(5).1 But, the court explained,

“[F]or an employee to have a cause of action under chapter 91A in the first place,

an employer must have improperly failed to pay all wages due to the employee.

Here, Bjorseth was paid all wages she was owed.”

       The court proceeded to answer the question “whether an employee

contesting a proposed reduction to their wages—without any wages actually

being withheld—is afforded protection against retaliatory discharge through

public policy.” After canvassing state and federal case law, the court concluded

“[a] dispute that led to no improper action is not enough to provide chapter 91A

protection to Bjorseth.” The court reasoned as follows,

1
 The provision states in pertinent part, “[a]n employer shall not discharge or in any other
manner discriminate against any employee because the employee has filed a complaint,
assigned a claim, or brought an action under this section.”
                                         4


              While the Iowa Wage Payment Collection Law is indeed an
       express public policy exception to the general at-will employment
       approach, it does not clearly identify fully-compensated employees
       as being protected from employer retaliation. The statute itself is
       designed to facilitate recollection of wages owed to employees.
       The purpose of the law would not be furthered by providing
       protection in employment disputes that do not result in withheld
       wages.
              ....
              Chapter 91A is not a rule prohibiting an employee’s
       termination in response to a wage dispute. Instead, it is a rule
       prohibiting an employee’s termination in response to a wage
       dispute where an employee has not been fully paid. The parties in
       this case agree that no wages were withheld at any point. Chapter
       91A and the associated public policy thus do not afford Bjorseth
       protection.

We discern no error in the court’s ruling. See Tegtmeier v. PJ Iowa, L.C., No.

3:15-cv-00110-JEG, 2016 WL 3265711, at *9 (S.D. Iowa May 18, 2016) (“[T]he

statutory right of an employee to prevent unauthorized wage deductions requires

a deduction to have been made.”); Morris v. Conagra Foods, Inc., 435 F. Supp.
2d 887, 913 n.14 (N.D. Iowa 2005) (“Although the Iowa Supreme Court has

stated ‘Iowa Code chapter 91A plainly articulates a public policy prohibiting the

firing of an employee in response to a demand for wages due,’ the state court

has never extended the public policy to encompass every wage dispute an

employee has with an employer, and this court refuses to do so as well.” (citation

omitted)); Kavanagh v. KLM Royal Dutch Airlines, 566 F. Supp. 242, 245 (N.D.

Ill. 1983) (“Although plaintiff argues that his discharge contravened the public

policy favoring the exercise of rights under the Wage Payment and Collection

Act, it is obvious from his complaint that he has no standing to assert rights under

the Act because [the employer] never made a deduction from his salary, the sine

qua non of a claim under the Act.”); Dorshkind v. Oak Park Place of Dubuque II,
                                        5

L.L.C., 835 N.W.2d 293, 303 (Iowa 2013) (“[T]he [public policy exception to the

doctrine of at-will employment] is narrowly circumscribed to only those policies

clearly defined and well-recognized to protect those with a compelling need for

protection from wrongful discharge.”); Tullis v. Merrill, 584 N.W.2d 236, 239 (Iowa

1998) (holding “Iowa Code chapter 91A plainly articulates a public policy

prohibiting the firing of an employee in response to a demand for wages due

under an agreement with the employer” (emphasis added)).             Because the

material facts are essentially undisputed and the law supports the district court’s

conclusion, we affirm the summary judgment ruling in favor of INA.

      AFFIRMED.